*333The court decided that there was no variance; that if the shop was in the custody and charge of Amigh, it was sufficient to support the allegation in the indictment; that it appeared the shop was hired and paid for by Amigh and in his charge.
As to the segars and segar boxes, the court decided that it was sufficient to support the indictment that Amigh had the lawful custody of them and authority to sell them and account for them to Winters; that it was sufficient if goods stolen were laid as the property of the bailee.
The jury found the prisoner guilty of grand larceny, and he was sentenced to imprisonment in the state prison at Sing Sing, for the term of two years and three months.